COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ali Yazdchi v. Mike Jones and Sam Adamo

Appellate case number:     01-15-00438-CV

Trial court case number: 2015-05013

Trial court:               11th District Court of Harris County

        On October 15, 2015, appellant, Ali Yazdchi, filed a motion to order the trial court clerk
and the court reporter to file records at no cost to Yazdchi because he was deemed indigent. Our
records regarding indigence were incomplete and, on November 5, 2015, we issued an order,
directing the District Clerk to file a supplemental clerk’s record containing the trial court’s order
ruling on the District Clerk’s contest to Yazdchi’s affidavit of indigence. The supplemental
clerk’s record was filed on November 6, 2015, and it contained an order, signed on June 23,
2015, sustaining the contest. However, this order was signed too late to be effective. See TEX.
R. APP. P. 20.1(i)(4) (order ruling on contest must be signed within time set for hearing, which in
this case was May 25, 2015). No extension order is in the record, but even if the trial court had
signed an order extending the date for the hearing under Rule 20.1(i)(3), the order signed on June
23, 2015, came too late to be effective. Accordingly, the allegations in Yazdchi’s affidavit of
indigence are deemed true and he may proceed without advance payment of costs. TEX. R. APP.
P. 20.1(i)(4). We grant Yazdchi’s motion to the extent it requests a ruling under Rule 20.1(i)(4).
       The clerk’s record was filed on September 11, 2015. The reporter’s record has not been
filed. Court reporters, Terri W. Anderson and Rene Moarefi, are directed to file the reporter’s
record on or before December 23, 2015.
       Appellant’s brief is due 30 days after the reporter’s record is filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: December 1, 2015